 



Exhibit 10.58
     
 
SUPPLEMENTAL INDENTURE NUMBER ONE
Dated as of April 27, 2007
to the
INDENTURE
Dated as of November 1, 2003
OPTION ONE OWNER TRUST 2003-5,
as Issuer
and
WELLS FARGO BANK, N.A.
not in its individual capacity, but solely as Indenture Trustee
OPTION ONE OWNER TRUST 2003-5
MORTGAGE-BACKED NOTES
 
     This SUPPLEMENTAL INDENTURE NUMBER ONE is made and entered into this 27th
day of April, 2007 (the “Supplemental Indenture Number One”), by and between
OPTION ONE OWNER TRUST 20.03-5, as the issuer (the “Issuer”), and WELLS FARGO
BANK, N.A. as the indenture trustee (the “Indenture Trustee”), in connection
with the Indenture dated as of November 1, 2003 between the above mentioned
parties as previously amended or supplemented (the “Indenture”), and the
issuance of the Option One Owner Trust 2003-5 Mortgage-Backed Notes. This
amendment is made pursuant to Section 9.02 of the Indenture.
PRELIMINARY STATEMENT
     WHEREAS, Section 9.02 of the Indenture provides that the Indenture may be
amended by the Issuer and the Indenture Trustee with the consent of the Majority
Noteholders of all Notes, for among other reasons, to add, change, eliminate any
provisions thereto or modify in any manner the rights of any Noteholder
thereunder; and
     WHEREAS, the Indenture Trustee (as directed by the Majority Noteholder),
the Majority Noteholder, the Owner Trustee and the Owner hereby waive the
various notice requirements in connection with this Supplemental Indenture
Number One set forth in the Indenture and the Trust Agreement; and
     WHEREAS, the parties desire to amend the maturity date with respect to the
Notes on the terms and conditions herein and in the other Basic Documents; and

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and of other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Indenture.
     2. The Indenture is hereby amended by deleting the definition of “Maturity
Date” in Article I and replacing it with the following:
          “Maturity Date” means, with respect to the Notes, My 30, 2007.
     3. Direction and Instruction.
          (a) The Issuer, by signing this Supplemental Indenture Number One,
hereby directs and instructs the Indenture Trustee to enter into this
Supplemental Indenture Number One pursuant to Section 9.02 of the Indenture. The
Issuer, the Owner Trustee and the Indenture Trustee hereby acknowledge and agree
that the direction and instruction set forth in the previous sentence shall
constitute the Issuer Order required by Section 9.02 of the Indenture.
          (b) Option One Loan Warehouse LLC (as successor-in-interest to Option
One Loan Warehouse Corporation), as holder of 100% Percentage Interests in the
Trust Certificate issued pursuant to the Trust Agreement, hereby directs and
instructs Wilmington Trust Company under the Trust Agreement to execute (i) this
Supplemental Indenture Number One and (ii) the Second Amended and Restated
Pricing Letter, dated as of the date hereof among the Issuer, the Depositor,
Option One Mortgage Corporation and the Indenture Trustee, in each case in its
capacity as Owner Trustee and on behalf of the Trust, and agrees that Wilmington
Trust Company is covered by the fee and indemnification provisions of the Trust
Agreement in connection with this request.
     4. Waivers. The Noteholder, as the sole Noteholder of 100% of the Notes
issued under the Indenture, hereby consents to this Supplemental Indenture
Number One, acknowledges that the substance of this Supplemental Indenture
Number One may have an adverse effect on the Notes, and the Noteholder waives,
and hereby directs the Indenture Trustee to waive, the requirement under
Section 9.02 of the Indenture that the Indenture Trustee receive an Opinion of
Counsel for the benefit of the Noteholder to the effect that this Supplemental
Indenture Number One will not have a material adverse effect on the Notes. The
Indenture Trustee and the Noteholder hereby waive the requirement under Section
9.02 of the Indenture that the Indenture Trustee provide the Noteholder with a
notice prepared by the Issuer setting forth the substance of this Supplemental
Indenture Number One. The Owner Trustee, the Owner and the Noteholder hereby
waive the requirement under Section 4.1(a) of the Trust Agreement that the Owner
Trustee shall have provided thirty days’ prior written notification to the Owner
and the Noteholder of the substance of this Supplemental Indenture Number One.
     6. Ratification of Indenture. Except as expressly amended hereby, the
Indenture is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Supplemental Indenture Number One shall form a part of the Indenture for all
purposes, and every Holder heretofore or hereafter authenticated and delivered
shall be bound hereby. The Trustee makes no representation or warranty as to the
validity or sufficiency of this Supplemental Indenture Number One.
     7. Counterparts. This Supplemental Indenture Number One may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute but one and
the same instrument.

2



--------------------------------------------------------------------------------



 



     8. Governing Law. This Supplemental Indenture Number One shall be construed
in accordance with the laws of the State of New York and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws, without reference to or giving effect to its rules or principles
governing conflicts of laws.
     9. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Supplemental Indenture Number One for
any reason whatsoever shall be held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Supplemental Indenture Number One and
shall in no way affect the validity or enforceability of the other provisions of
this Supplemental Indenture Number One or the Indenture.
     10. Successors and Assigns. The provisions of this Supplemental Indenture
Number One shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereto, and all such provisions shall
inure to the benefit of the Noteholder.
     11. Article and Section Headings. The article and section headings herein
are for convenience of reference only, and shall not limit or otherwise affect
the meaning hereof.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer and the Indenture Trustee, have caused their
duly authorized representatives to execute and deliver this Supplemental
Indenture Number One as of the date first above written.

              OPTION ONE OWNER TRUST 2003-5, as Issuer
 
            By: Wilmington Trust Company, not in its individual
capacity but solely as owner trustee
 
       
 
  By:   /s/ Mary Kay Pupillo
 
       
 
  Name:   Mary Kay Pupillo
 
  Title:   Assistant Vice President
 
            WELLS FARGO BANK, N.A., not in its individual capacity but solely as
Indenture Trustee
 
       
 
  By:   /s/ Melissa Loiselle
 
       
 
  Name:   Melissa Loiselle
 
  Title:   Vice President

The undersigned certifies that it is the holder of 100% of the Notes issued by
the Issuer under the Indenture, and hereby executes this Supplemental Indenture
Number One for purposes of Section 5 and consents to this Supplemental Indenture
Number One:

          CITIGROUP GLOBAL MARKETS REALTY CORP.    
 
       
By:
  /s/ A. Randall Appleyard    
Name:
 
 
A. Randall Appleyard    
Title:
  Authorized Agent    

The undersigned certifies that it is the holder of 100% of Percentage Interests
in the Trust Certificate issued pursuant to the Trust Agreement, and hereby
executes this Supplemental Indenture Number One for purposes of Section 3(b).
OPTION ONE LOAN WAREHOUSE LLC
(as successor-in-interest to Option One Loan Warehouse Corporation)

         
By:
  /s/ Charles R. Fulton    
Name:
 
 
Charles R. Fulton    
Title
  Assistant Secretary    

Supplemental Indenture Number One to Indenture (Option One Owner Trust 2003-5)

